Citation Nr: 1514941	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-15 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August to December 2002 and from December 2003 to March 2005.  

This matter come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which determined that new and material evidence had been received to reopen a claim for service connection for PTSD, and confirmed and continued a previous denial of service connection.

A review of the record reflects that the claim for service connection for PTSD was previously considered and denied in a September 2005 rating decision.  While this would normally require the Board to consider the threshold step of whether the Veteran had submitted new and material evidence to reopen the claim, in the present case, the Veteran submitted additional relevant service records consisting of orders and pay records after the September 2005 rating decision.  Under the laws, if at any time after VA issues a decision on a claim additional relevant official service department records are received that existed and had not been associated with the claims file when VA first decided the claim, the claim will be reconsidered notwithstanding the provisions of 38 C.F.R. § 3.156(a).  See 38 C.F.R. § 3.156(c). Accordingly, the threshold step of whether new and material evidence had been submitted is not for application in this case.

In October 2014, the Veteran testified at a videoconference hearing before a Veterans Law Judge, and a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran has current diagnosis of PTSD.

2.  The Veteran's PTSD was caused by a personal assault that occurred while on active duty for training.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).   

As the Board is granting the claim for service connection for PTSD, the claim is substantiated and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Law and Regulations:  Service Connection for PTSD

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 113; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2).

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a), (d).  The definitional statute, 38 U.S.C.A. § 101(24), makes a clear distinction between those who have served on active duty and those who have served on active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA). 

The Court has held this statute, in effect, means that if a claim relates to period of ACDUTRA, a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.  Paulson v. Brown, 7 Vet. App. 466, 469-470 (1995). 

ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

 Presumptive periods do not apply to ACDUTRA or INACDUTRA. See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of soundness), 3.306 (presumption of aggravation of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 

To grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

38 C.F.R. § 3.304(f)(3), provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3). 

38 C.F.R. § 3.304(f)(3) further provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(3).  In Patton v. West, 12 Vet. App. 272 (1999), the Court held that the special PTSD personal assault letter should be sent to the veteran in claims for service connection for PTSD based on personal assault as provided by VA policy.

With disability claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry:  (1) the Board must determine whether the evidence comes from a competent source; (2) the Board must then determine if the evidence is credible, or worthy of belief, see Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); and (3) the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.   See Layno v. Brown, 6 Vet. App. 465, 469 (1994).   A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis:  Service Connection for PTSD

Service records show that the Veteran served on active duty with the U.S. Army from August to December 2002, and from December 2003 to March 2005, including a deployment to Iraq in support of Operation Iraqi Freedom.  The Veteran asserts that she has PTSD due a sexual assault that occurred during pre-deployment active duty on November 27, 2003.  See the January 2013 notice of disagreement; August 2013 statement. 

The Board notes that the Veteran's DD Form 2014 indicates that the Veteran first entered active duty on December 7, 2003, as a member of the 850th Transportation Company.  However, a December 2003 MMPA Print shows that the Veteran was paid for active duty from November 18, 2003 to December 7, 2003.  The MMPA Print shows a code of "50" for November 27, 2003, the date at issue, which indicates active duty pay for that day.  In addition, in August 2013, the Veteran submitted a copy of Mississippi State Senate Resolution No. 52, which indicates that the soldiers of the 850th Transportation Company Army Reserve Unit, the Unit to which the Veteran was assigned, were activated in November 2003 and went to Fort Stewart, Georgia, for training before being deployed to Iraq in early 2004.  Resolving all doubt in the Veteran's favor, the Board therefore finds that it is at least as likely that the Veteran was at a minimum on ACDUTRA at the time that the claimed stressor event occurred.

Thus, for service connection to be warranted, there must be (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and an in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).

Competent and credible medical evidence establishes that the Veteran has a current diagnosis of PTSD in accordance with the DSM-IV.  A September 2012 VA treatment record indicates that the Veteran reported a sexual trauma occurring on Thanksgiving Day in 2003, shortly before deployment to Iraq.  A VA psychologist diagnosed chronic PTSD.  In October 2012, the Veteran was afforded a VA PTSD examination.  The Veteran reported a sexual assault occurring on Thanksgiving Day of 2003.  (The Veteran also reported a stressor that occurred when she was in the Army Reserves and a stressor that occurred when she was deployed in Iraq, both of which the examiner stated were not adequate to support a diagnosis of PTSD.)  The examining psychologist diagnosed the Veteran with PTSD.  Thus, the current disability requirement for service connection for PTSD is satisfied.

The Board finds that the stressor event has been corroborated.  The Veteran submitted a statement that she wrote on November 30, 2003 regarding the claimed stressor, stating that a fellow soldier, R.M. entered her room on November 27, 2003 and sexually assaulted her.  She stated that her room phone rang in the middle of the incident, which caused the soldier to leave her room.  The Veteran also submitted five statements written by her colleagues and superiors, which corroborate the fact that the Veteran reported the sexual assault within a few days after it happened.  The evidence of record also contains an arrest record showing that R.M. was arrested on December 2, 2003 for indecent exposure, simple assault, and disorderly conduct, with the Veteran listed as the complainant.   On December 4, 2003, R.M. was found guilty of indecent exposure and simple assault in a Mississippi municipal court.  

In this case, the Veteran's lay statements are found to be credible because her statements have been consistent and are consistent with the circumstances of service.  The Veteran is competent to describe observable events, including a personal assault.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's statements are underscored by the five statements written by her fellow soldiers and superiors only a few days after the stressor event occurred, as well as the legal documents evidencing the arrest of R.M. and the subsequent findings of guilt.

Finally, the Board finds that the evidence establishes that the Veteran's PTSD is etiologically related to active service.  In an August 2005 post-deployment health assessment, the Veteran indicated that she had an experience that was so frightening, horrible, or upsetting that in the past month, she had tried hard not to think about it or went out of her way to avoid situations that reminded her of it.  The Veteran also stated that during the deployment she sought, or intended to seek at the time of post-deployment, counseling or mental health care.  The examiner reported that a referral was indicated for mental health.  Moreover, as discussed above, the Veteran had a VA examination for PTSD in October 2012.  The examiner indicated that although the Veteran's history of sexual abuse in adolescence also contributed to the PTSD, the November 2003 sexual assault was the only stressor that contributed to her PTSD diagnosis.

As discussed above, the Veteran's lay statements are found to be credible because her statements have been consistent, are consistent with the circumstances of service, and she is competent to describe observable events, including a personal assault.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also finds that the VA examining psychologist's opinion is competent and credible, and as such, is entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The psychologist rendered her opinion after reviewing the Veteran's medical records, interviewing the Veteran, and conducting a mental status examination.    See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The VA examiner also provided the facts and rationale on which she based her opinion.  The VA examiner opined that the Veteran has PTSD, and that the November 2003 sexual assault was the only claimed stressor that contributed to the diagnosis.  Thus, service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


